DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the camera must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informalities: line 9 recites “the face”, line 19 recites “metadata”, line 22 recites “a user”, line 28 recites “a stimulation pattern” and “a library” and line 30 recites “a stimulation pattern”.  Each of the above recitations lack proper antecedent basis.  These should be amended to recite “a face”, “the metadata”, “the user”, “the stimulation pattern”, “the library” and “the stimulation pattern”.
Claim 4  is objected to because of the following informalities: line 5 recites “the media metadata library” and line 7 recites  “the expected emotion”; these recitations lack proper antecedent basis and should be amended to recite “a media metadata library” and “an expected emotion”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 1 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter, which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The invention is directed towards a system and method to influence an emotional response to audio and visual media which includes a user database, media metadata library, stimulation pattern library, a stimulation headset and an emotion influencing engine.  
Claim 1 recites “a stimulation pattern library comprising stimulation patterns” (line 6); lines 27-32 recite “retrieve a stimulation pattern from a library of stimulation patterns, the stimulation pattern calculated to influence the user’s emotions at the time of the 
	Breath of the claims:  the breadth of the claims includes “influencing emotion”; this includes any emotion (fear, happiness, sadness, disgust, anger etc) as well as all possible types of influence (dampen, ramp-up, remove, induce etc).  Therefore the breadth of the claims is large.
	Nature of the Invention:  The nature of the invention is complex.  First the emotion has to be identified and then the proper location for stimulating that particular emotion has to be identified and finally the stimulation signal must be determined.  This is a complex analysis.
	State of the Prior Art:  the state of the prior art in this area is minimal, at best.   Few invention exist in which emotion is manipulated based on stimulation and media input.

	The level of predictability:  the level of predictability is quite low.  It is not a well-known or well-studied area to elicit emotion based on audio and visual data and then stimulating portions of the human anatomy in order to elicit that emotion or a different emotion or alter the emotion in some manner.  This is not considered to be predictable at all. 
	Amount of direction provided by the inventor and working examples:  the specification is a high-level discussion of the intent of the invention without providing adequate detail as to how to implement the invention.  There are no working examples.  For instance, there are no examples of a signal, which would dampen, enhance, elicit etc an emotion; where that signal would be applied to the patient and what the signal parameters would or possibly could be.  Therefore based on all of these factors the quantity of the experimentation needed to make and use the invention, based on the contents of the disclosure, is enormous.  Essentially, one of ordinary skill would have to first determine which emotions can be elicited, modified etc, which locations to apply a signal and what signal parameters actually elicit that specific emotion.  
Enablement is also an issue with respect to the “emotion influencing engine” which comprises a plurality of programming instructions.    As is discussed above with respect to the stimulation pattern and library; there is no direction given as to what the 
Claims 1 and 4 also recite “an emotion influencing engine comprising a first plurality of programming instructions stored in memory” the emotion influencing engine is to receive the media input, retrieve metadata, retrieve user preferences for a preferred emotion, receive biometric data from sensors and based on these steps retrieve stimulation patterns, which are calculated to influence the user’s emotion.  This language also fails to be enabled by the disclosure.   This is again a high level discussion of the proposed invention without providing adequate detail to enable these critical steps.    As discussed above the breadth of the claims, and this language in particular, is quite large.  The nature of the invention is again complex.  The state of the art has been previously discussed, the level of one or ordinary skill has also been discussed. Predictability is low as discussed.  However, again there are no working examples of how these steps can or should be done, there is no direction provided by the inventor as to exactly and precisely this should be carried out.  Therefore the quantity of experimentation needed to make and use the invention is quite significant.  
  
All claims are rejected under 35 U.S.C § 112 and it is improper to rely on speculative assumptions regarding the meaning of a claim and then base a rejection under 35 U.S.C. 103 on these assumptions. (In re Steele 305 F.2d 859,134 USPQ 292 (CCPA 1962)).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Popovich et al. US 9,259,576 appears to be the closest prior art of reference, as the claims are understood.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA J. STICE whose telephone number is (303)297-4352.  The examiner can normally be reached on Monday - Friday 7:30am -4pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


PAULA J. STICE
Primary Examiner
Art Unit 3792



/PAULA J STICE/Primary Examiner, Art Unit 3792